Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 1 of 9 PageID #: 58557




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                         SHERMAN DTI.ISION

  INNOVATION SCIENES, LLC,                         $
                 Plaintiff,                        $

                                                   $       CTVIL ACTION No. 4:18-CV-474
                                                   $       Judge Mazzant
                                                   $
  AMAZON.COM, INC., ET AL.,                        $
                         Defendants.               $


                                       VERDICT OFTIIE JTJRY

         ln answering the following questions and completing this Verdict Form, you are to follow

  all the instructions I have given you in the Court's Final Jury Instructions. Your answers to each

  question must be unanimous. Some ofthe questions contain legal terms that are defined and

  explained in detail in the Final Jury lnstructions. You should refer to and consider the Final Jury

  lnstructions as you answer the questions in this Verdict Form.




                                                       I
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 2 of 9 PageID #: 58558




         We, the Jury, find as follows:




         Has lnnovation Sciences proven, by a preponderance of the evidence, that Amazon

  infringed ANY of the asserted claims?




                Yes




                No




  Please proceed to the next question.




                                             2
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 3 of 9 PageID #: 58559




                                     OUESTION 2: INV ALIDITY

         Did Amazon prove by clear and convincing evidence that the following claims of the

  asserted patents are invalid?

  Answer "Yes" or "No"     for    each claim. "Yes" is a fnding   for Anazon. "No" is a finding for
  Innovotion Sciences.

  '9&3 Patent

           Claim22:                 YES:                   NO:

           Claim 24:                YES:                   NO:

           Claim 39:                YES: t/                NO:

           Clajm62:.                YES:    /              NO:

           Claim 64:                YES                    NO:

           Claim 67:                YES                    NO:    _
           Claim 80:                YES:                   NO:

           Claim 105:               vnsz    y'             NO:_
           Claim 108:               Yr;Sz   /              NO:    _
  '918 Patent

           Claim 28:                YrrS,    '/            NO:    _
  '798    tent

           Claim 5:                 YES:    t/             NO:_
            Claim 6:                YES:                   NO:

            Claim   52:             VnS, /                 NO:

  Please proceed to the next question.                            -



                                                    3
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 4 of 9 PageID #: 58560




                                   OUESTION 3: PATENT INELIGIBILITY

          This question relates to patent eligibility and is unrelated to Question 2: Invalidity. Did

  Amazon prove by clear and convincing evidence that, when taken hdividually or when taken as

  an ordered combination, the following claims involved          ONLY technology which a person of

  ordinary skill in   tIT   e art would have considered to be well-understood, routine, and conventional


  as of August 10, 2006?

  Answer "Yes" or "No"            for   each claim. "Yes" is a finding   for Amazon. "No" is a fnding for
  Innovation Sciences.


  '983 Patent

            Claim 22:                     YES:                    NO:

            Claim 24:.                    IT,S:                   NO:

           Claim 39:                      YES:                    NO:

            Claim 62:                     YES:                    NO:

            Claim 64:                     YES: t/                 NO:

            Claim 67:                     YES: t/                 NO:

            Claim 80:                     VnS: {                  NO:

            Claim 105:                    VnS, /                  NO:

            Claim 108:                    YES: /                  NO:

  '918 Patent

            Claim 28:                     vrs, /                  NO:    _




                                                          4
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 5 of 9 PageID #: 58561




                                     OUESTION   3   -   Continued

  '798 Patent

          Claim 5:             VnS,     /                  NO:

          Claim 6:             YES:                        N0:_
          Claim 52:            YES:                        NO:



  Please proceed to the next page.




                                                5
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 6 of 9 PageID #: 58562




  If   vou auswered "NO" to Ouestion   I   OR "YES" to ALL the Asserted Claims listed in

  Ouestion 2. then DO NOT answer Ouestions 4 or 5.




  Answer Ouestions 4 and 5 OIILY as to any           Claim that vou have found BOTH to be

  infringed and not invalid.




                                                6
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 7 of 9 PageID #: 58563




                          OIJESTION 4a: DAMAGES (lF APPLICABLE)


          What sum of money, ifpaid in cash today, do you find lnnovation Sciences has proven,

  by a preponderance ofthe evidence, would fairly and reasonably compensate Innovation

  Sciences for Amazon's infringement   ofthe asserted patents?




  $




                                           OL,'ESTION 4b


  Did you calculate the amount you found in Question 4a based on a running royalt-v or a one-time

  lump sum?




  Check   ry   of the following:


                                       Running Royalty


                                          OR


                                          Lump-sum




   Please proceed to the next question.




                                                  7
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 8 of 9 PageID #: 58564




                                   OUESTION 5 : WILLFULNESS
           For any patent that you found infringed and not invalid, did lnnovation Sciences prove,

  by a preponderance of the evidence, that Amazon's infringement of that patent was willful?




  Answer "Yes" or "No" for each patent below. 'Yes" is afndingfor Innovation Scienc6. "No"

  is   afindingfor Amazon.




   '983   Patent:     YES                NO


   '918   Patent:     YES                NO


   '798   Patent:     YES                lio




  Please proceed to the Final Page of the Verdict Form.




                                                    8
Case 4:18-cv-00474-ALM Document 853 Filed 09/02/20 Page 9 of 9 PageID #: 58565




                          FINAL PAGE OF THE JURY VERDICT FORM

           You have now reached the end of the Verdict Form and should review it to ensure it

  accurately reflects your unanimous determinations. The jury foreperson should then sign and date

  the Verdict Form in the spaces below. Once this is done, notify the Court Security Officer that you

  have reached a verdict. The jury foreperson should keep the Verdict Form and bring it when the

  jury is brought back into the courtroom.




                    b_('.')___
  Dated: _q�_J.........                 Jury Foreperson:




                                                   9
